DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
In view of Applicant’s Pre-appeal request dated May 10, 2022 and subsequent decision to reopen dated 07/05/22, this application is hereby reopened. Accordingly claims 30-49 remain pending and have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 30-49, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,248,953 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 11, 21 and 33 of the U.S. Patent No. 10,248,953 B2 is obvious variants or verbatim copy of claims 30, 40 and 49 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-16 of US. Patent No. 10,248,953 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,248,953 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan U.S. Patent Application Publication No. 2017/0345004 A1 in view of Brock U.S. Patent No. 10,885,522 B1 and further in view of White U.S. Patent Application Publication No. 2012/0233005 A1

As per claims 30, 40 and 49, Cowan discloses a system, comprising:
a communications interface (see fig. 1);
at least one processor coupled to the communications interface (see fig. 1);
a memory having computer executable instructions stored thereon that, when executed by the at least one processor, causes the at least one processor to perform the steps of:
obtaining pending purchase transaction data involving a transaction account, the pending purchase transaction data including a first tokenized transaction account maintained at a client device (0066, which discloses that “In block 225, the risk analysis system 140 receives a purchase transaction request involving a user financial account 172. That is, once the risk analysis system 140 has associated user activity data with the record for a particular user 101, the risk analysis system receives receive a request to process a pending or completed purchase transaction involving the user's financial account 172. .”);
obtaining location data identifying prior geographic positions of the client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account (see claim 21, which discloses that “A computer-implemented method to reduce fraud in online transactions by correlating shopping behaviors of users in physical merchant locations with product identification information associated with products being purchased in the online transactions, comprising: logging, by one or more computing devices, a location history of a user computing device, the location history comprising physical merchant locations visited by the user computing device; associating, by the one or more computing devices, user activity data comprising the logged location history of the user computing device with a record for the user;”);
performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices; and 
providing the updated first tokenized transaction account data to the client device via the communications interface.
What Cowan does not explicitly discloses is:
performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices; and 
providing the updated first tokenized transaction account data to the client device via the communications interface.
Brock discloses the system comprising:
performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices (see claim 1, which discloses “determine that the first geographic location associated with the merchant needs to be updated when the first geographical location associated with the merchant is determined to be incorrect based on current location information of the user device not matching with a current location of the merchant; … wherein prior consent has been received from the user for processing cardless payment transactions with the merchant when a location of the user device is within the threshold distance of the merchant device; and authorize, based on determining that the third geographic location is within the threshold distance,…”); and 
White discloses the system comprising:
providing the updated first tokenized transaction account data to the client device via the communications interface (0075, which discloses that “At block 1145, updates are requested from a payment authority server to inform the payment authority server of used out-of-network payment codes and replace used or expired out-of-network payment codes in the lockbox with newly generated out-of-network payment codes;”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system further comprising: performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices; and providing the updated first tokenized transaction account data to the client device via the communications interface in view of the teachings of Brock and White respectively in order to facilitate transaction and enhance security.

As per claims 31, and 41, Cowan failed to explicitly disclose the system, wherein:
the first tokenized transaction account constitutes a secure digital representation of the transaction account;
the transaction account comprises a plurality of account data elements; and
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
generating the first tokenized transaction account based on a first one of the account data elements; 
providing the generated first tokenized transaction account to the client device via the communications interface.
White discloses the system, wherein:
the first tokenized transaction account constitutes a secure digital representation of the transaction account (0017);
the transaction account comprises a plurality of account data elements (); and
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
generating the first tokenized transaction account based on a first one of the account data elements (0017; 0043); 
providing the generated first tokenized transaction account to the client device via the communications interface (0017; 0043).
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Cowan and incorporate a system wherein: the first tokenized transaction account constitutes a secure digital representation of the transaction account; the transaction account comprises a plurality of account data elements; and the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of: generating the first tokenized transaction account based on a first one of the account data elements; providing the generated first tokenized transaction account to the client device via the communications interface in view of the teachings of White in order to facilitate transaction

As per claim 32 and 42, Cowan failed to explicitly discloses the system, wherein: 
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating a second token from a second one of the account data elements; and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token.
White discloses the system, wherein: 
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of:
 generating a second token from a second one of the account data elements (0007; 0008; 0047); and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token (0007; 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Cowan and incorporate a system wherein: 
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating a second token from a second one of the account data elements; and the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token in view of the teachings of White in order to facilitate transaction

As per claims 33 and 43, Cowan failed to explicitly disclose the system, wherein: 
a second one of the account data elements comprises a plurality of subelements of account data;
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of:
 generating a second token based on at least one of (i) a corresponding one of the account data sub-elements or (ii) a combination of the second account data element and the corresponding one of the account data sub-elements; and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token.
White discloses the system, wherein: 
a second one of the account data elements comprises a plurality of subelements of account data (0007; 0008; 0047);
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of:
 generating a second token based on at least one of (i) a corresponding one of the account data sub-elements or (ii) a combination of the second account data element and the corresponding one of the account data sub-elements (0007; 0008; 0047); and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token (0007; 0008).
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Cowan and incorporate a system wherein: a second one of the account data elements comprises a plurality of subelements of account data; the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of: generating a second token based on at least one of (i) a corresponding one of the account data sub-elements or (ii) a combination of the second account data element and the corresponding one of the account data sub-elements; and the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token in view of the teachings of White in order to facilitate transaction


As per claims 34 and 44, Cowan failed to explicitly disclose the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating and storing the first update condition within the memory.
White discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating and storing the first update condition within the memory.
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Cowan and incorporate a system wherein: wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating and storing the first update condition within the memory in view of the teachings of White in order to facilitate transaction

As per claim 35 and 45, Cowan further discloses the system wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
determining that the subset matches the geographic positions of the terminal devices (see claim 21); but failed to disclose:
based on the determination that the subset matches the geographic positions of the terminal devices, delaying the update of the first tokenized transaction account data for a predetermined time period;
detecting that the predetermined time period has expired; and
in response to the detection that the predetermined time period has expired, performing the update of the first tokenized transaction account.
White discloses the system wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
based on the determination that the subset matches the geographic positions of the terminal devices, delaying the update of the first tokenized transaction account data for a predetermined time period (0052; 0059; 0067);
detecting that the predetermined time period has expired (0052; 0059; 0067); and
in response to the detection that the predetermined time period has expired, performing the update of the first tokenized transaction account (0047; 0059; 0067).
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Cowan and incorporate a system wherein: wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of: based on the determination that the subset matches the geographic positions of the terminal devices, delaying the update of the first tokenized transaction account data for a predetermined time period; detecting that the predetermined time period has expired; and in response to the detection that the predetermined time period has expired, performing the update of the first tokenized transaction account in view of the teachings of White in order to enhance security and facilitate transaction

As per claims 36 and 46, Cowan further discloses the system, wherein:
the pending purchase transaction data identifies products involved in a pending purchase transaction (0066); and 
the first update condition establishes:
a first limit on a value of the pending purchase transaction (0055);
a second limit on a cost of a corresponding one of the products (0055); or 
a third limit on an aggregate cost of the products (0055).

As per claims 37 and 47, Cowan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
determining that a second update condition applies to the pending purchase transaction data;
generating a second tokenized transaction account based on the determination that the first and second update conditions apply to the pending purchase transaction data; 
providing the second tokenized transaction account to the client device via the communications interface.
White discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
determining that a second update condition applies to the pending purchase transaction data (0007; 0008; 0047);
generating a second tokenized transaction account based on the determination that the first and second update conditions apply to the pending purchase transaction data (0007; 0008; 0047); 
providing the second tokenized transaction account to the client device via the communications interface (0007; 0008; 0047).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of: determining that a second update condition applies to the pending purchase transaction data; generating a second tokenized transaction account based on the determination that the first and second update conditions apply to the pending purchase transaction data; providing the second tokenized transaction account to the client device via the communications interface in view of the teachings of White in order to facilitate transaction

As per claims 38 and 48, Cowan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
receiving a signal broadcast by a device associated with a retailer, the signal comprising information identifying a geographic location of the associated device or the retailer (see claim 21); but failed to explicitly disclose:
generating the updated first tokenized transaction account data in response the information included within the received signal.
Whte discloses generating the updated first tokenized transaction account data in response the information included within the received signal (0047).
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Cowan and incorporate a system comprising: generating the updated first tokenized transaction account data in response the information included within the received signal in view of the teachings of White in order to facilitate transaction

As per claim 39, Cowan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
based on the pending purchase transaction data, establishing a correspondence between a location associated with a pending purchase transaction and the geographic location of the associated device of the retailer (see claim 21); but failed to explicitly disclose:
generating the updated first tokenized transaction account data in response the established correspondence.
White discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
generating the updated first tokenized transaction account data in response the established correspondence (0047)
Accordingly, it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Cowan and incorporate a system comprising: generating the updated first tokenized transaction account data in response the established correspondence in view of the teachings of White in order to facilitate transaction

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 8, 2022